OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end:February 28, 2012 Date of reporting period: August 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Semi-Annual Report 2011 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund August 31, 2011 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Fund Portfolio Information August 31, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corporation 5.8% Wal-Mart Stores, Inc. 5.1% Coca-Cola Company (The) 5.1% 3M Company 3.6% Dell, Inc. 3.4% Jacobs Engineering Group, Inc. 3.2% Cisco Systems, Inc. 2.9% Colgate-Palmolive Company 2.9% Wells Fargo & Company 2.8% Applied Materials, Inc. 2.8% 1 CM Advisors Small Cap Value Fund Portfolio Information August 31, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets MDC Holdings, Inc. 2.7% Apogee Enterprises, Inc. 2.6% Lydall, Inc. 2.5% Encore Wire Corporation 2.5% Insteel Industries, Inc. 2.5% Steelcase, Inc. - Class A 2.5% Powell Industries, Inc. 2.4% Orion Marine Group, Inc. 2.4% Harsco Corporation 2.4% Thomas & Betts Corporation 2.4% 2 CM Advisors Opportunity Fund Portfolio Information August 31, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Holdings Security Description % of Net Assets iPath Dow Jones-UBS Cocoa Subindex Total ReturnSM ETN 4.5% Hexcel Corporation 2.7% Jazz Pharmaceuticals, Inc. 2.6% Tennant Company 2.4% IPG Photonics Corporation 2.3% Questcor Pharmaceuticals, Inc. 2.3% Liquidity Services, Inc. 2.3% Majesco Entertainment Company 2.1% CROCS, Inc. 2.0% Central GoldTrust 2.0% 3 CM Advisors Fixed Income Fund Portfolio Information August 31, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Notes, 2.625%, due 11/15/20 4.1% U.S. Treasury Bonds, 4.625%, due 02/15/40 3.6% Rowan Companies, Inc., 7.875%, due 08/01/19 1.2% Western Union Company (The), 6.20%, due 11/17/36 1.2% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 1.2% American Express Company, 7.00%, due 03/19/18 1.1% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.0% Coca-Cola Company (The), 5.35%, due 11/15/17 1.0% Kraft Foods, Inc., 6.125%, due 02/01/18 1.0% Ball Corporation, 7.375%, due 09/01/19 1.0% 4 CM Advisors Fund Schedule of Investments August 31, 2011 (Unaudited) COMMON STOCKS — 89.6% Shares Value Consumer Discretionary — 10.8% Auto Components — 0.0% Drew Industries, Inc. $ Distributors — 0.8% Core-Mark Holding Company, Inc. * Diversified Consumer Services — 1.2% CPI Corporation Household Durables — 4.1% MDC Holdings, Inc. Toll Brothers, Inc. * Leisure Equipment & Products — 0.5% Arctic Cat, Inc. * Media — 0.2% Comcast Corporation - Class A Special Multiline Retail — 0.9% Target Corporation Specialty Retail — 3.1% Lowe's Companies, Inc. Staples, Inc. Consumer Staples — 14.2% Beverages — 5.1% Coca-Cola Company (The) Food & Staples Retailing — 5.6% Safeway, Inc. Wal-Mart Stores, Inc. Household Products — 3.5% Colgate-Palmolive Company Procter & Gamble Company (The) Energy — 4.5% Energy Equipment & Services — 1.3% Global Industries Ltd. * Tidewater, Inc. Oil, Gas & Consumable Fuels — 3.2% Exxon Mobil Corporation Penn Virginia Corporation Valero Energy Corporation 5 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 89.6% (Continued) Shares Value Financials — 8.1% Commercial Banks — 2.8% Wells Fargo & Company $ Consumer Finance — 1.5% American Express Company Insurance — 3.8% Berkshire Hathaway, Inc. - Class B * Marsh & McLennan Companies, Inc. SeaBright Holdings, Inc. Selective Insurance Group, Inc. Health Care — 1.7% Health Care Equipment & Supplies — 1.0% Medtronic, Inc. Health Care Providers & Services — 0.1% VCA Antech, Inc. * Life Sciences Tools & Services — 0.6% Thermo Fisher Scientific, Inc. * Industrials — 21.6% Aerospace & Defense — 0.1% Innovative Solutions & Support, Inc. * Air Freight & Logistics — 1.3% FedEx Corporation United Parcel Service, Inc. - Class B Building Products — 2.3% Apogee Enterprises, Inc. Insteel Industries, Inc. Masco Corporation Universal Forest Products, Inc. Commercial Services & Supplies — 1.8% ABM Industries, Inc. Cintas Corporation Construction & Engineering — 5.7% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Orion Marine Group, Inc. * Electrical Equipment — 2.0% Emerson Electric Company Encore Wire Corporation Servotronics, Inc. 6 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 89.6% (Continued) Shares Value Industrials — 21.6% (Continued) Electrical Equipment — 2.0% (Continued) Thomas & Betts Corporation * $ Industrial Conglomerates — 4.5% 3M Company General Electric Company Machinery — 2.6% Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * Professional Services — 0.9% CDI Corporation Trading Companies & Distributors — 0.4% Lawson Products, Inc. Information Technology — 28.7% Communications Equipment — 3.0% Cisco Systems, Inc. PCTEL, Inc. * Computers & Peripherals — 4.5% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 4.4% Benchmark Electronics, Inc. * Maxwell Technologies, Inc. * Molex, Inc. Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * IT Services — 3.6% Automatic Data Processing, Inc. Paychex, Inc. Semiconductors & Semiconductor Equipment — 7.4% Applied Materials, Inc. Cabot Microelectronics Corporation * Cohu, Inc. Exar Corporation * Intel Corporation MEMC Electronic Materials, Inc. * Micrel, Inc. 7 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 89.6% (Continued) Shares Value Information Technology — 28.7% (Continued) Software — 5.8% Microsoft Corporation $ Materials — 0.0% Chemicals — 0.0% Landec Corporation * Total Common Stocks (Cost $110,388,340) $ U.S. GOVERNMENT OBLIGATIONS — 4.1% Par Value Value U.S. Treasury Bills (a) — 4.1% 0.095%, due 10/27/11 (Cost $4,999,261) $ $ WARRANTS — 0.1% Shares Value Wells Fargo & Company * (Cost $130,130) $ MONEY MARKET FUNDS — 6.1% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $7,435,054) $ Total Investments at Value — 99.9% (Cost $122,952,785) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ * Non-income producing security. (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 8 CM Advisors Small Cap Value Fund Schedule of Investments August 31, 2011 (Unaudited) COMMON STOCKS — 96.7% Shares Value Consumer Discretionary — 10.3% Auto Components — 1.6% Drew Industries, Inc. $ Distributors — 2.1% Core-Mark Holding Company, Inc. * Diversified Consumer Services — 2.0% CPI Corporation Learning Tree International, Inc. * Hotels, Restaurants & Leisure — 1.3% WMS Industries, Inc. * Household Durables — 2.7% MDC Holdings, Inc. Leisure Equipment & Products — 0.6% Arctic Cat, Inc. * Energy — 4.3% Energy Equipment & Services — 2.4% Global Industries Ltd. * Gulf Island Fabrication, Inc. Oil, Gas & Consumable Fuels — 1.9% Comstock Resources, Inc. * CREDO Petroleum Corporation * Double Eagle Petroleum Company * Penn Virginia Corporation Financials — 4.1% Commercial Banks — 0.5% Glacier Bancorp, Inc. Insurance — 3.6% AMERISAFE, Inc. * Employers Holdings, Inc. RLI Corporation SeaBright Holdings, Inc. Selective Insurance Group, Inc. Health Care — 4.1% Health Care Providers & Services — 2.0% VCA Antech, Inc. * Life Sciences Tools & Services — 1.7% Charles River Laboratories International, Inc. * 9 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 96.7% (Continued) Shares Value Health Care — 4.1% (Continued) Pharmaceuticals — 0.4% LifeVantage Corporation * $ Industrials — 41.9% Aerospace & Defense — 3.0% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. * Building Products — 7.9% Apogee Enterprises, Inc. Insteel Industries, Inc. Trex Company, Inc. * Universal Forest Products, Inc. Commercial Services & Supplies — 4.7% ABM Industries, Inc. Steelcase, Inc. - Class A Construction & Engineering — 4.5% Granite Construction, Inc. Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 9.0% AZZ, Inc. Encore Wire Corporation Powell Industries, Inc. * Servotronics, Inc. Thomas & Betts Corporation * Machinery — 7.9% Astec Industries, Inc. * Badger Meter, Inc. CLARCOR, Inc. Harsco Corporation L.S. Starrett Company Lydall, Inc. * Professional Services — 3.3% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 1.6% Lawson Products, Inc. Information Technology — 27.7% Communications Equipment — 1.4% PCTEL, Inc. * 10 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 96.7% (Continued) Shares Value Information Technology — 27.7% (Continued) Computers & Peripherals — 1.4% Hutchinson Technology, Inc. * $ Electronic Equipment, Instruments & Components — 13.9% Benchmark Electronics, Inc. * Daktronics, Inc. Electro Scientific Industries, Inc. * FEI Company * Maxwell Technologies, Inc. * Nam Tai Electronics, Inc. Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * Semiconductors & Semiconductor Equipment — 11.0% Cabot Microelectronics Corporation * Cohu, Inc. Cyberoptics Corporation * Exar Corporation * International Rectifier Corporation * MEMC Electronic Materials, Inc. * Micrel, Inc. Power Integrations, Inc. Rudolph Technologies, Inc. * Materials — 4.3% Chemicals — 1.6% Landec Corporation * OM Group, Inc. * Containers & Packaging — 0.3% UFP Technologies, Inc. * Metals & Mining — 2.4% A.M. Castle & Company * Synalloy Corporation Total Common Stocks (Cost $6,025,501) $ 11 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 2.5% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $144,749) $ Total Investments at Value — 99.2% (Cost $6,170,250) $ Other Assets in Excess of Liabilities — 0.8% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 12 CM Advisors Opportunity Fund Schedule of Investments August 31, 2011 (Unaudited) COMMON STOCKS — 41.5% Shares Value Consumer Discretionary — 2.0% Textiles, Apparel & Luxury Goods — 2.0% CROCS, Inc. * $ Consumer Staples — 1.7% Food Products — 1.7% Smart Balance, Inc. * Energy — 3.0% Energy Equipment & Services — 1.6% Mitcham Industries, Inc. * Oil, Gas & Consumable Fuels — 1.4% Rosetta Resources, Inc. * Health Care — 10.7% Biotechnology — 3.4% DUSA Pharmaceuticals, Inc. * Momenta Pharmaceuticals, Inc. * Pharmaceuticals — 7.3% Akorn, Inc. * Jazz Pharmaceuticals, Inc. * LifeVantage Corporation * Questcor Pharmaceuticals, Inc. * Industrials — 6.6% Aerospace & Defense — 2.7% Hexcel Corporation * Machinery — 2.4% Tennant Company Professional Services — 1.5% Acacia Research Corporation * Information Technology — 14.8% Computers & Peripherals — 2.0% Datalink Corporation * Electronic Equipment, Instruments & Components — 6.4% CalAmp Corporation * Elecsys Corporation * Electro Scientific Industries, Inc. * Insight Enterprises, Inc. * IPG Photonics Corporation * 13 CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS — 41.5% (Continued) Shares Value Information Technology — 14.8% (Continued) Internet Software & Services — 2.3% Liquidity Services, Inc. * $ Semiconductors & Semiconductor Equipment — 2.0% AXT, Inc. * Software — 2.1% Majesco Entertainment Company * Materials — 2.7% Metals & Mining — 2.7% Carpenter Technology Corporation DRDGOLD Ltd. - ADR Total Common Stocks (Cost $678,978) $ CLOSED-END FUNDS — 2.0% Shares Value Central GoldTrust * (Cost $28,938) $ EXCHANGE-TRADED NOTES — 4.5% Shares Value iPath Dow Jones-UBS Cocoa Subindex Total ReturnSM ETN * (Cost $68,101) $ MONEY MARKET FUNDS — 50.3% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $792,779) $ Total Investments at Value — 98.3% (Cost $1,568,796) $ Other Assets in Excess of Liabilities — 1.7% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 14 CM Advisors Fixed Income Fund Schedule of Investments August 31, 2011 (Unaudited) CORPORATE BONDS — 36.3% Par Value Value Consumer Discretionary — 6.8% Auto Components — 0.5% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.9% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.9% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 2.4% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Tele-Communications, Inc., 10.125%, due 04/15/22 Multi-Line Retail — 0.8% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 1.3% Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples — 5.0% Beverages — 1.4% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing — 1.0% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products — 1.0% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.4% Clorox Company (The), 5.45%, due 10/15/12 15 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 36.3% (Continued) Par Value Value Consumer Staples — 5.0% (Continued) Personal Products — 1.2% Estée Lauder Companies, Inc. (The), 6.00%,due05/15/37 $ $ Energy — 3.3% Energy Equipment & Services — 2.1% Rowan Companies, Inc., 7.875%, due 08/01/19 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 9.875%, due 03/01/39 Oil, Gas & Consumable Fuels — 1.2% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 2.9% Commercial Banks — 0.6% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.4% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Real Estate Investment Trusts — 0.9% Weyerhaeuser Company, 7.375%, due 03/15/32 Health Care — 1.8% Health Care Providers & Services — 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.8% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 5.0% Aerospace & Defense — 0.3% United Technologies Corporation, 5.375%,due12/15/17 Building Products — 1.0% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies — 0.9% Pitney Bowes, Inc., 5.75%, due 09/15/17 16 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 36.3% (Continued) Par Value Value Industrials — 5.0% (Continued) Commercial Services & Supplies — 0.9% (Continued) R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 $ $ 11.75%, due 02/01/19 Electrical Equipment — 0.8% Emerson Electric Company, 5.25%, due 10/15/18 Machinery — 0.2% Dover Corporation, 5.45%, due 03/15/18 Professional Services — 0.9% Dun & Bradstreet Corporation (The), 6.00%,due04/01/13 Equifax, Inc., 7.00%, due 07/01/37 Road & Rail — 0.9% CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 4.2% Computers & Peripherals — 0.8% Dell, Inc., 5.65%, due 04/15/18 Seagate Technology HDD Holdings, 6.375%,due10/01/11 Electronic Equipment, Instruments & Components — 0.8% Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 2.6% International Business Machines Corporation, 7.625%,due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 6.5% Chemicals — 1.9% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%,due07/15/18 Lubrizol Corporation, 6.50%, due 10/01/34 Construction Materials — 0.5% Vulcan Materials Company, 6.40%, due 11/30/17 17 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 36.3% (Continued) Par Value Value Materials — 6.5% (Continued) Containers & Packaging — 1.0% Ball Corporation, 7.375%, due 09/01/19 $ $ Metals & Mining — 3.1% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 6.85%, due 11/15/36 Utilities — 0.8% Multi-Utilities — 0.8% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $27,473,157) $ U.S. GOVERNMENT OBLIGATIONS — 60.3% Par Value Value U.S. Treasury Bills (a) — 52.6% 0.10%, due 10/27/11 $ $ 0.00%, due 11/25/11 U.S. Treasury Bonds — 3.6% 4.625%, due 02/15/40 U.S. Treasury Notes — 4.1% 2.625%, due 11/15/20 Total U.S. Government Obligations (Cost $52,257,073) $ CLOSED-END FUNDS — 0.7% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $508,518) $ 18 CM Advisors Fixed Income Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 2.6% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $2,335,713) $ Total Investments at Value — 99.9% (Cost $82,574,461) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 19 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2011 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized depreciation on investments ) ) Net assets $ $ See accompanying notes to financial statements. 20 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2011 (Unaudited) (Continued) CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I Shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C Shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS R SHARES Net assets applicable to Class R Shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 21 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2011 (Unaudited) (Continued) CM Advisors Opportunity Fund CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Advisor (Note 5) — Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 22 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2011(a) (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Registration fees, Common Registration fees, Class I Registration fees, Class C Registration fees, Class R Fund accounting fees (Note 5) Professional fees Trustees’ fees and expenses Transfer agent fees, Class I (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class R (Note 5) Custody and bank service fees Printing of shareholder reports Postage and supplies Insurance expense — Pricing fees Distributor service fees (Note 5) Distribution fees, Class C (Note 5) Distribution fees, Class R (Note 5) 32 31 Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) ) Class I expenses reimbursed by Advisor (Note 5) ) ) Class C expenses reimbursed by Advisor (Note 5) ) ) Class R expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) (a) Except for CM Advisors Small Cap Value Fund, which represents the period from commencement of operations (April 15, 2011) through August 31, 2011. See accompanying notes to financial statements. 23 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2011(a) (Unaudited) (Continued) CM Advisors Fund CM Advisors Small Cap Value Fund REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) (a) Except for CM Advisors Small Cap Value Fund, which represents the period from commencement of operations (April 15, 2011) through August 31, 2011. See accompanying notes to financial statements. 24 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2011(Unaudited) (Continued) CM Advisors Opportunity Fund CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Registration fees, Common Fund accounting fees (Note 5) Professional fees Trustees’ fees and expenses Transfer agent fees (Note 5) Custody and bank service fees Printing of shareholder reports Postage and supplies Insurance expense — Pricing fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 25 CM Advisors Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Proceeds from shares sold — CLASS R Proceeds from shares sold — TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ See accompanying notes to financial statements. 26 CM Advisors Small Cap Value Fund Statement of Changes in Net Assets Period Ended August 31, 2011(a) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold CLASS C Proceeds from shares sold CLASS R Proceeds from shares sold TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) (a) Represents the period from commencement of operations (April 15, 2011) through August 31, 2011. See accompanying notes to financial statements. 27 CM Advisors Opportunity Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Period Ended February 28, 2011(a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains from security transactions ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed — ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed — (1 ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period (a) Represents the period from commencement of operations (November 1, 2010) through February 28, 2011. See accompanying notes to financial statements. 28 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 29 CM Advisors Fund Class I Financial Highlights Per share data for a Class I share outstanding throughout each period: Six Months Ended August 31, (Unaudited) Years Ended February 28, 2011 February 28, 2010 February 28, 2009 February 29, 2008 February 28, 2007 Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — — ) ) ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) (a) Net asset value at end of period $ Total return (b) (9.68% )(c) 18.43% 57.39% (41.21%
